In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00047-CR
        ______________________________


         RONNIE RAY DUGAN, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 336th Judicial District Court
               Fannin County, Texas
           Trial Court No. CR-11-23960




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION

       Ronnie Ray Dugan, appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Dugan and by his counsel in compliance with Rule 42.2(a) of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2, we

grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:       September 6, 2012
Date Decided:         September 7, 2012

Do Not Publish




                                                2